DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because of MPEP 1.84, “all drawings must be made by a process which will give them satisfactory reproduction characteristics. Every line, number, and letter must be durable, clean, black (except for color drawings), sufficiently dense and dark, and uniformly thick and well-defined” and “each sheet must be reasonably free from erasures and must be free from alterations, overwritings, and interlineations”,
	see below for images of the figures as seen in printed publication. The greyscale in these images will become darker with each scan, making them unreadable. Applicant is encouraged to remove greyscale and use only black and white in order to avoid unclear representations of the intended figures.

    PNG
    media_image1.png
    951
    759
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) The claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, and 8-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shoshtaev (US 20190029731 A1).
Regarding claim 1, Shoshtaev teaches bone fastener comprising: a tulip head (see Fig. 11A, component 710) comprising sides spaced by an opening and a lower portion below said opening and extending from said sides (see labelled diagram of Fig. 11A below), said lower portion being formed with a lower central opening configured to allow a portion of a pedicle screw to pass, and wherein said lower portion is formed with at least one aperture (773) offset sideways from said lower central opening,

    PNG
    media_image2.png
    433
    436
    media_image2.png
    Greyscale

	wherein said at least one aperture (773) is formed through an entire thickness of said lower portion, and wherein said at least one aperture comprises more than one aperture (773 and 775) at different circumferential positions around said lower portion, and wherein said apertures have different 

    PNG
    media_image3.png
    493
    501
    media_image3.png
    Greyscale

Regarding claim 2, Shoshtaev teaches the bone fastener according to claim 1, wherein said at least one aperture (773) is formed along a lower curvature of said lower portion (58). 
Regarding claim 8, Shoshtaev teaches the bone fastener according to claim 1, wherein said tulip head (710) is formed with internal threads (66).   
Regarding claim 9, Shoshtaev teaches the bone fastener according to claim 1, wherein said tulip head (710) comprises a saddle (12) received in said lower portion (58).  
Regarding claim 10, Shoshtaev teaches the bone fastener according to claim 1, further comprising a pedicle screw (504) that comprises a threaded shank (509) and a spherical head (508), wherein said head is received in said central opening (72) so that said tulip head (10) articulates about said head.
Response to Arguments
Applicant's arguments with respect to claim(s) 1-2 and 8-10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See form PTO-892.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOLLY J LANE whose telephone number is (571)272-0720.  The examiner can normally be reached on Monday-Friday 7:30-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/H.J.L./Examiner, Art Unit 3773                                                                                                                                                                                                        

/JULIANNA N HARVEY/Primary Examiner, Art Unit 3773